Citation Nr: 0923013	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chloracne.

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus type II (DM).

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for kidney disability, 
claimed as due to exposure to herbicides.

5.  Entitlement to service connection for headaches, claimed 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mr. Brooks S. McDaniel, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to July 1968, 
to include service in the Republic of Vietnam from November 
1965 to April 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Appeals Management Center (AMC) in 
Huntington, West Virginia.  Jurisdiction over the case was 
subsequently returned to the VA Regional Office (RO) in 
Roanoke, Virginia.  

In connection with his appeal the Veteran testified at a 
teleconference hearing before the undersigned Veterans Law 
Judge in May 2009 and accepted such hearing in lieu of an in-
person hearing before a Veterans Law Judge.  A transcript of 
the hearing is associated with the claims files.

The Board notes that in a statement submitted in February 
2007, the Veteran claimed entitlement to a disability 
evaluation in excess of 20 percent for derangement of the 
left knee, with arthritis, and entitlement to service 
connection for right knee, hip, and back disabilities as 
secondary to his service connected left knee disability.  The 
record before the Board does not reflect that any of these 
claims have been adjudicated by the originating agency.  
Therefore, they are referred to the RO for appropriate 
action.

REMAND

As a preliminary matter, the Board notes that the Veteran 
submitted a timely notice of disagreement with the September 
2007 rating decision denying entitlement to a disability 
rating in excess of 20 percent for DM and denying entitlement 
to service connection for peripheral neuropathy, a kidney 
disability, and headaches.  In June 2008 the RO issued a 
Statement of the Case (SOC) in response to the Veteran's 
notice of disagreement.  The Veteran did not file a timely 
substantive appeal.  However, at the Veteran's May 2009 Board 
hearing, the Veteran and his representative both asserted 
that they never received the June 2008 SOC and therefore 
could not have filed a timely substantive appeal.  On this 
point, the Board has found the Veteran and his representative 
to be credible.  Therefore, the Board concludes that the 
originating agency should furnish the Veteran and his 
representative with a copy of the June 2008 SOC and inform 
them of the requirements to perfect an appeal with respect to 
the issues addressed in the SOC.  

The Board is also of the opinion that additional development 
is required before the Veteran's claim for entitlement to an 
initial disability rating in excess of 10 percent for 
chloracne is decided.

In a July 2006 rating decision the Veteran was granted an 
initial disability rating of 10 percent for chloracne, 
effective November 6, 1998, based on the fact that the 
evidence showed the Veteran to have lesions on his forearms 
and the side of his scalp, with additional ulcerations and 
scarring on his abdomen, face and shoulders.  

The Board notes that during the initial rating period at 
issue in this appeal, the criteria for rating skin 
disabilities were revised effective August 30, 2002.  As a 
result, the originating agency ordered an additional VA skin 
examination in order to determine the percentage of the 
Veteran's body that was affected by chloracne.  

In November 2008 the Veteran was afforded a VA skin 
examination for the above mentioned purpose of determining 
the percentage of the Veteran's body that was affected by 
chloracne.  At this examination the examiner reported that 
the Veteran had a mildly crusty, circular shaped, slightly 
raised area of 1cm in diameter to each temporal region where 
the hairline starts, as well as to each posterior mastoid 
region.  In addition, there were two such surfaces on the 
right side of the Veteran's abdomen, and another in the 
center of the left calf.  The examiner noted that the Veteran 
also had numerous small scars on each forearm, with the right 
anterior forearm worse than the left.  The examiner also 
reported that the Veteran had several residual scars on the 
left anterior-lateral lower leg.

The Board notes that the schedular criteria for rating skin 
scars were again revised effective October 23, 2008.  

At the Veteran's Board hearing in May 2009, the Veteran's 
representative noted that since the rating criteria for the 
skin have changed, the Veteran now wanted his residual 
chloracne scars to be rated separately from the chloracne 
itself, as it is his belief this will provide him with the 
greater benefit.  Chloracne is rated under Diagnostic Code 
7829, which provides that chloracne can be rated as 
disfigurement of the head, face, and neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  38 C.F.R. 
§ 4.118.  This does not mean the Veteran will be entitled to 
separate evaluations for both chloracne and the residual 
chloracne scars.  Rather, any disability rating assigned for 
chloracne must consider whether the predominant disability is 
the actual chloracne outbreaks or the residual scarring 
caused by such outbreaks.  In any event, the examiner at the 
November 2008 examination did not provide sufficient 
information for purposes of rating the residual scars.  

At this time the Board finds that the Veteran should be 
afforded a new VA examination.  This examination should 
provide sufficient information to rate the effects of the 
residual chloracne scars.  In addition, the Veteran has 
asserted that his chloracne is cyclical, in that the lesions 
come and go.  Therefore, the Board finds that at the VA 
examination the Veteran's chloracne should also be examined 
to determine its current level of severity.
   
Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with an 
SOC on the issues of entitlement to an 
initial disability rating in excess of 
20 percent for DM and entitlement to 
service connection for peripheral 
neuropathy, a kidney disability, and 
headaches.  It should also inform the 
Veteran of the requirements to perfect 
an appeal with respect to these issues.  
If the Veteran perfects an appeal with 
respect to any of these issues, the RO 
or the AMC should ensure that all 
indicated development is completed 
before these issues are returned to the 
Board for further appellate action.

2.	The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

3.	Then, the Veteran should be afforded a 
VA examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of the 
Veteran's chloracne and the nature and 
extent of the residual chloracne scars.  
The RO or the AMC should ensure that 
the examiner provides all information 
required for rating purposes.  The 
claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial disability rating in excess of 
10 percent for chloracne based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should 
be furnished a supplemental SOC and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

